DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35
U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more
conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also
disclosed in the prior application (the parent or original nonprovisional application or provisional
application). The disclosure of the invention in the parent application and in the later-filed application
must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA 
35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance
Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/865843, fails to provide
adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112,
first paragraph for one or more claims of this application. Application No. 16/865843 fails to provide
adequate support or enablement through the disclosure, claims, and figures. Application No. 16/865843
does not describe of a disposable dental aerosol device with a front end having an angled opening
having a retraction lip retraction portion as disclosed in claims 1, 7, and 13.
The disclosure of the prior-filed application, Application No. 16/888770, fails to provide
adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112,
first paragraph for one or more claims of this application. The disclosure of the prior-filed application,
Application No. 16/888770, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Application No. 16/888770 fails to provide adequate support or enablement through the disclosure,
claims, and figures. Application No. 16/888770 does not describe of a disposable dental aerosol device
with a front end having an angled opening having a retraction lip retraction portion as disclosed in
claims 1, 7, and 13.
The disclosure of the prior-filed application, Application No. 16/929537, fails to provide
adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112,
first paragraph for one or more claims of this application. The disclosure of the prior-filed application,
Application No. 16/929537, fails to provide adequate support or enablement in the manner provided by
35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Application No. 16/929537fails to provide adequate support or enablement through the disclosure,
claims, and figures. Application No. 16/929537 does not describe of a disposable dental aerosol device
with a front end having an angled opening having a retraction lip retraction portion as disclosed in
claims 1, 7, and 13.
Accordingly, claims 1-20 are not entitled to the benefit of the prior applications and have an effective filing date of 10/06/2020. 
Claim Objections
Claim 7 is objected to because of the following informalities:
Claim 7 recites “a tapered rib positioned between the first pressure relief opening and the second pressure relief opening and extending partially along the exterior surface from the stop to before the front end with the first pressure relief opening and the second pressure relief opening being positioned between the stop to before the front end” in lines 8-11 where it seems that the limitation that the rib is positioned between the first pressure relief opening and the second pressure relief opening is repeated twice and should be revised. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boeters (DE 202019001370 U1) in view of Penny (US 3965901 A).
	Re. Claim 1, Boeters discloses a disposable dental aerosol device (Fig. 1 where anything can be disposable after being used) comprising: 
A body having an exterior surface (Fig. 3), a front end (Annotated Figure A of Fig. 3) having an angled opening (Annotated Figure B of Fig. 4) having a retraction lip portion (Fig. 4, label 21; Par. [0021]), a rear end (Annotated Figure A of Fig. 3) having an opening (Annotated Figure A of Fig. 3) and a stop (Annotated Figure B of Fig. 4), a lumen (Annotated Figure A of Fig. 4) formed between the front end and the rear end (Annotated Figure A of Fig. 4);
A rib (Annotated Figure B of Fig. 4) extending partially along the exterior surface from the stop to below the front end (Annotated Figure B of Fig. 4)
However, Ferrer is silent to a first pressure relief opening formed in the body, a second pressure relief opening formed in the body. 
Penny discloses a suction catheter in the analogous art of suction devices and further discloses an aerosol device (Fig. 2 of Penny) comprising a first and second pressure relief openings (Fig. 14 of Penny, labels 100 and 101) formed in the exterior surface of the body (Fig. 14 of Penny) to maximize the suctioning at the front end of the aerosol device (Col. 5 of Penny, lines 50-54). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerosol device of Boeters to have a first and second pressure relief openings formed in the exterior surface of the body as taught by Penny to maximize the suctioning at the front end of the aerosol device.

    PNG
    media_image1.png
    900
    1204
    media_image1.png
    Greyscale
Annotated Figure A

    PNG
    media_image2.png
    523
    849
    media_image2.png
    Greyscale

Annotated Figure B
Re. Claim 2, Boeters and Penny teaches the disclosed disposable dental aerosol device of claim 1 and Boeters further discloses the rear end (Annotated Figure A of Fig. 4) has a number of barbs (Fig. 4, labels 26a-26d) that extends away from the exterior surface (Fig. 4). 
Re. Claim 3, Boeters and Penny teaches the disclosed disposable dental aerosol device of claim 1 and Boeters further discloses the body is constructed of plastic (Par. [0019]).
Re. Claim 5-6, Boeters and Penny teaches the disclosed disposable dental aerosol device of claim 1 and Penny further discloses the first pressure relief opening and the second pressure relief opening having a triangular shape (Fig. 14 of Penny, Col. 5 of Penny, lines 46-49).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerosol device of Boeters to have a first and second pressure relief openings formed in the exterior surface of the body as taught by Penny to maximize the suctioning at the front end of the aerosol device.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boeters (DE 202019001370 U1) in view of Penny (US 3965901 A) and Ferrer (US 4883426 A).
	Re. Claim 4, Boeters and Penny teaches the disclosed disposable dental aerosol device of claim 1 but is silent to the retraction lip portion has an angled portion that extends below the exterior surface of the body. 
	Ferrer discloses a dental aerosol device in the same field of endeavor and discloses a front end comprising a retraction lip portion that has an angled portion that extends below the exterior surface of the body (See Annotated Figure C of Fig. 4 wherein the dotted line shows that the angled portion extends below the exterior surface of the body; Col. 4, lines 42-45). By having this structure, it aids in retraction of the lip during the procedure. 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerosol device of Boeters and Penny to have a retraction lip portion that has an angled portion that extends below the exterior surface of the body as taught by Ferrer to improve the means of lip retraction during a dental procedure. 

    PNG
    media_image3.png
    307
    768
    media_image3.png
    Greyscale

Annotated Figure C
Claim(s) 7, 9-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boeters (DE 202019001370 U1) in view of Penny (US 3965901 A) and Yarger (US 4867747 A). 
	Re. Claim 7, Boeters discloses a disposable dental aerosol device (Fig. 1 where anything can be disposable after being used) comprising: 
A body having an exterior surface (Fig. 3), a front end (Annotated Figure A of Fig. 3) having an angled opening (Annotated Figure B of Fig. 4) having a retraction lip portion (Fig. 4, label 21; Par. [0021]), a rear end (Annotated Figure A of Fig. 3) having an opening (Annotated Figure A of Fig. 3) and a stop (Annotated Figure B of Fig. 4), a lumen (Annotated Figure A of Fig. 4) formed between the front end and the rear end (Annotated Figure A of Fig. 4);
A tapered rib (Annotated Figure B of Fig. 4) extending partially along the exterior surface from the stop to below the front end (Annotated Figure B of Fig. 4)
However, Ferrer is silent to a first pressure relief opening formed in the body, a second pressure relief opening formed in the body. Further Ferrer is silent to the tapered rib to be positioned between the first pressure relief opening and the second pressure relief opening. 
Penny discloses a suction catheter in the analogous art of suction devices and further discloses an aerosol device (Fig. 2 of Penny) comprising a first and second pressure relief openings (Fig. 14 of Penny, labels 100 and 101) formed in the exterior surface of the body (Fig. 14 of Penny) to maximize the suctioning at the front end of the aerosol device (Col. 5 of Penny, lines 50-54). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerosol device of Boeters to have a first and second pressure relief openings formed in the exterior surface of the body as taught by Penny to maximize the suctioning at the front end of the aerosol device.
Yarger discloses an aspirator device (Fig. 7) in the analogous art of medical suction device, and further discloses a plurality of ribs (Fig. 6, label 32; Col. 5, lines 18-24) with a plurality of pressure relief openings (Fig. 6, label 30) found in between the ribs (Fig. 6) to aid in spacing of material (Col. 4, lines 26-35).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerosol device of Boeters and Penny to have the pressure relief openings to be in between the tapered rib as taught by Yarger to aid in material spacing the body from tissue when in use. 
Re. Claim 9, Boeters, Penny, and Yarger teaches the disclosed disposable dental aerosol device of claim 7 and Boeters further discloses the body is constructed of plastic (Par. [0019]).
Re. Claim 10 and 12, Boeters, Penny, and Yarger teaches the disclosed disposable dental aerosol device of claim 7 and Penny further discloses the first pressure relief opening and the second pressure relief opening having a triangular shape (Fig. 14 of Penny, Col. 5 of Penny, lines 46-49).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerosol device of Boeters to have a first and second pressure relief openings formed in the exterior surface of the body as taught by Penny to maximize the suctioning at the front end of the aerosol device.
Re. Claim 11, Boeters, Penny, and Yarger teaches the disclosed disposable dental aerosol device of claim 7 and Boeters further discloses the rear end (Annotated Figure A of Fig. 4) has a number of barbs (Fig. 4, labels 26a-26d) that extends away from the exterior surface (Fig. 4).
	Re. Claim 13, Boeters discloses a disposable dental aerosol device (Fig. 1 where anything can be disposable after being used) comprising: 
A body having an exterior surface and an interior surface (Fig. 3 where as it is a structure, it would have both an exterior and interior surface), a front end (Annotated Figure A of Fig. 3) having an angled opening (Annotated Figure B of Fig. 4) having a retraction lip portion (Fig. 4, label 21; Par. [0021]), a rear end (Annotated Figure A of Fig. 3) having an opening (Annotated Figure A of Fig. 3) and a stop (Annotated Figure B of Fig. 4), a lumen (Annotated Figure A of Fig. 4) formed between the front end and the rear end (Annotated Figure A of Fig. 4);
A tapered rib (Annotated Figure B of Fig. 4) extending partially along the exterior surface from the stop to below the front end (Annotated Figure B of Fig. 4)
An interior step (Annotated Figure D of Fig. 5) within the lumen adjacent to the stop (Annotated Figure D of Fig. 5)
However, Ferrer is silent to a first pressure relief opening formed in the body, a second pressure relief opening formed in the body. Further Ferrer is silent to the tapered rib to be positioned between the first pressure relief opening and the second pressure relief opening. 
Penny discloses a suction catheter in the analogous art of suction devices and further discloses an aerosol device (Fig. 2 of Penny) comprising a first and second pressure relief openings (Fig. 14 of Penny, labels 100 and 101) formed in the exterior surface of the body (Fig. 14 of Penny) to maximize the suctioning at the front end of the aerosol device (Col. 5 of Penny, lines 50-54). 
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerosol device of Boeters to have a first and second pressure relief openings formed in the exterior surface of the body as taught by Penny to maximize the suctioning at the front end of the aerosol device.
Yarger discloses an aspirator device (Fig. 7) in the analogous art of medical suction device, and further discloses a plurality of ribs (Fig. 6, label 32; Col. 5, lines 18-24) with a plurality of pressure relief openings (Fig. 6, label 30) found in between the ribs (Fig. 6) to aid in spacing of material (Col. 4, lines 26-35).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerosol device of Boeters and Penny to have the pressure relief openings to be in between the tapered rib as taught by Yarger to aid in material spacing when in use. 

    PNG
    media_image4.png
    340
    482
    media_image4.png
    Greyscale

Annotated Figure D
Re. Claim 15, Boeters, Penny, and Yarger teaches the disclosed disposable dental aerosol device of claim 13 and Boeters further discloses the rear end (Annotated Figure A of Fig. 4) has a barb (Fig. 4, labels 26a) that extends away from the exterior surface (Fig. 4).
Re. Claim 16, 17 and 20, Boeters, Penny, and Yarger teaches the disclosed disposable dental aerosol device of claim 13 and Penny further discloses the first pressure relief opening and the second pressure relief opening having a triangular shape (Fig. 14 of Penny, Col. 5 of Penny, lines 46-49).
It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerosol device of Boeters to have a first and second pressure relief openings formed in the exterior surface of the body as taught by Penny to maximize the suctioning at the front end of the aerosol device.
Re. Claim 18, Boeters, Penny, and Yarger teaches the disclosed disposable dental aerosol device of claim 13 and Boeters further discloses the body is constructed of plastic (Par. [0019]).
Re. Claim 19, Boeters, Penny, and Yarger teaches the disclosed disposable dental aerosol device of claim 13 and Boeters further discloses the rear end (Annotated Figure A of Fig. 4) has a number of barbs (Fig. 4, labels 26a-26d) that extends away from the exterior surface (Fig. 4).


Claim(s) 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boeters (DE 202019001370 U1) in view of Penny (US 3965901 A), Yarger (US 4867747 A), and Ferrer (US 4883426 A).
Re. Claim 8, Boeters, Penny, and Yarger teaches the disclosed disposable dental aerosol device of claim 7 but are silent to the retraction lip portion has an angled portion that extends below the exterior surface of the body. 
	Ferrer discloses a dental aerosol device in the same field of endeavor and discloses a front end comprising a retraction lip portion that has an angled portion that extends below the exterior surface of the body (See Annotated Figure C of Fig. 4 wherein the dotted line shows that the angled portion extends below the exterior surface of the body; Col. 4, lines 42-45). By having this structure, it aids in retraction of the lip during the procedure. 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerosol device of Boeters, Penny, and Yarger to have a retraction lip portion that has an angled portion that extends below the exterior surface of the body as taught by Ferrer to improve the means of lip retraction during a dental procedure. 
Re. Claim 14, Boeters, Penny, and Yarger teaches the disclosed disposable dental aerosol device of claim 13 but are silent to the retraction lip portion has an angled portion that extends below the exterior surface of the body. 
	Ferrer discloses a dental aerosol device in the same field of endeavor and discloses a front end comprising a retraction lip portion that has an angled portion that extends below the exterior surface of the body (See Annotated Figure C of Fig. 4 wherein the dotted line shows that the angled portion extends below the exterior surface of the body; Col. 4, lines 42-45). By having this structure, it aids in retraction of the lip during the procedure. 
	It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aerosol device of Boeters, Penny, and Yarger to have a retraction lip portion that has an angled portion that extends below the exterior surface of the body as taught by Ferrer to improve the means of lip retraction during a dental procedure. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See Form PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY T TO whose telephone number is (571)272-0719. The examiner can normally be reached Monday - Thursday 6:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571)270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOLLY T. TO/Examiner, Art Unit 3772                                                                                                                                                                                                        
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        11/1/2022